Simmons, C. J.
Under the act approved December 10, 1902 (Acts of 1902, p. 105), any one who seeks a writ of certiorari'to review and correct a judgment of any municipal court in this State shall file with the clerk of said court, or, if there be no clerk, with the judge thereof, a bond payable to the municipality under which the court exists, in amount and with surety acceptable to and approved by the said clerk or judge, as the case may be, conditioned for the personal appearance of the defendant to abide the final order, judgment, or sentence of said court, or of the superior court, in said case ; unless such defendant be unable from his poverty to give said bond, in which case he shall make the same appear by affidavit, and the judge of the superior court shall, in granting the writ of certiorari, order a supersedeas. The filing of the bond or making of the pauper affidavit is a condition precedent to the application for certiorari, and the filing of the bond together with the approval of the clerk or judge, or the making of the pauper affidavit, must affirmatively appear in the application for the writ. A bond conditioned to pay the eventual condemnation-money is not such a bond as the statute prescribes ; and the trial judge did not err in refusing to sanction the application.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.